Citation Nr: 1608595	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  06-17 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a positive tuberculosis skin test, including active tuberculosis, hepatitis claimed as a result of prophylactic treatment with Isoniazid (INH), fatty liver disease claimed as a result of INH treatment and hepatitis, hyperthyroidism and associated euthyroid multinodular goiters claimed as a result of periodic chest X-rays, small airway obstruction, and a kidney condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2004, the Veteran testified before an RO hearing officer.  In July 2008, the Veteran testified at a hearing before the undersigned.  Transcripts of both hearings are of record.  

In September 2008, August 2011 and November 2012, the Board remanded the claim for further development.  In October 2013, the Board requested a Veterans Health Administration (VHA) medical expert opinion.  An opinion was provided by a VA Hospital epidemiologist in December 2013.  In March 2014, the Board requested an addendum this opinion, which was provided by the epidemiologist in April 2014.  The Board again remanded this claim in August 2014 for the agency of original jurisdiction (AOJ) to consider additional evidence submitted by the Veteran, in accordance with her request. 


FINDINGS OF FACT

1. Active or inactive pulmonary tuberculosis or other forms of tuberculosis did not manifest during active military service or within three years of service separation, and the Veteran did not test positive for tuberculosis during service. 

2. The Veteran was exposed to active tuberculosis around October 1979, more than a year after separation from service, and first tested positive via a PPD skin test in January 1980; she has no known in-service exposure, including through performing mouth-to-mouth resuscitation on patients.   

3. The Veteran has not been diagnosed with tuberculosis or hepatitis during the pendency of this claim; the Veteran had a history of hepatitis as a child with no further problems, and developed immunity to the disease.   

4. Fatty liver disease, hepatitis or any residuals of hepatitis, or abnormal laboratory test results showing positive hepatitis A and B antibodies, were not caused or aggravated by INH treatment.

5. Hyperthyroidism and associated euthyroid multinodular goiters were not caused or aggravated by periodic chest X-rays.  

6. Small airway obstruction was not caused or aggravated by residuals of the positive tuberculosis skin test or by residuals of prophylactic treatment with INH or periodic chest X-rays. 

7. The Veteran does not have a current kidney condition or one caused by INH treatment or history of hepatitis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a positive PPD skin test, including active tuberculosis, hepatitis claimed as a result of INH therapy, fatty liver disease claimed as a result of INH treatment and hepatitis, hyperthyroidism and associated euthyroid multinodular goiters claimed as a result of periodic chest X-rays, small airway obstruction, and a kidney condition are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in September 2003 and October 2008 together provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on her behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, military treatment facility (MTF) records including from Bayne Jones Army Community Hospital (BJACH), and private treatment records identified by her have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

VA examinations were performed, and medical opinion provided, in September 2012 and December 2012.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also obtained a medical expert opinion from a VA epidemiologist in December 2013.  An addendum opinion was provided by the same epidemiologist at the Board's request in April 2014.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2014); 38 C.F.R. § 20.901 (2015); see also 38 C.F.R. §§ 3.159(c)(4); 3.326(a).  In January 2014 and May 2014, copies of the medical opinions were provided to the Veteran and her representative, and they were offered the opportunity to present additional evidence or argument in response pursuant to 38 C.F.R. § 20.903 (2015) and Thurber v. Brown, 5 Vet. App. 119 (1993).  

The VA examination reports and VA medical opinions, including the December 2013 and April 2014 expert opinions, are adequate to make a fully informed decision on the claim.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports set forth the pertinent clinical findings, and the medical opinions provide thorough explanations in support of the conclusion reached containing an analysis that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the VA examination reports and medical opinions are adequate for the purposes of this decision.  

The Board also finds in the alternative that because the Veteran's positive PPD skin test is not service connected, as explained below, the adequacy of any medical opinion regarding claimed residuals or disabilities secondary to it is moot. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim several times for further development and for the AOJ to consider in the first instance additional evidence submitted by the Veteran.  All of the Board's remand directives have been accomplished, including by way of the medical expert opinion provided by the VA epidemiologist.  Accordingly, the Board finds there has been substantial compliance with its remand instructions or, in the alternative, that no prejudicial error exists in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran the right to compliance with its remand instructions, but also noting that the rule of prejudicial error applies); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Veteran testified at a hearing before an RO hearing officer in August 2004, and before the undersigned in July 2008.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearings, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearings that have not already been appropriately developed and addressed by the AOJ, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearings were conducted including arranging for a VA examination and VA medical expert opinions to address the issues of whether the Veteran currently has tuberculosis, hepatitis, or other residuals of the positive tuberculosis skin test, INH treatment, and periodic chest X-rays.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearings and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran claims entitlement to service connection for residuals of a positive tuberculosis skin test (PPD skin test) in 1980.  Specifically, as reflected in an October 2012 written statement, she contends that as a medic in the Army, she had to perform mouth-to-mouth resuscitation on patients several times in a hospital setting without protection such as a facemask or mouthguard, which put her at "a higher risk to be exposed and contract the [tuberculosis] disease [sic]."  She further argues, as reflected in a May 2014 written statement, that INH therapy used as a prophylactic measure to prevent the tuberculosis from becoming active either caused hepatitis or liver disease, or at least aggravated pre-existing liver damage stemming from a bout of hepatitis B as a child and various medications she has taken.  Moreover, as reflected in July 2008 and September 2008 written statements, she argues that periodic chest X-rays to monitor any potential development of active tuberculosis caused or aggravated hyperthyroidism and associated goiters.  Finally, she contends that small airway obstruction and a kidney condition are related to the positive tuberculosis test or prophylactic treatment.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including active tuberculosis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  See id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for active tuberculosis if the disease manifested to a degree of 10 percent or more within three years from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence shows that signs or symptoms of tuberculosis were not noted during service, that the Veteran did not contract tuberculosis during service, and that the positive skin test in 1980 was not related to any in-service disease or injury.  The service treatment records (STRs) do not reflect notations or reports of signs or symptoms found at the time or subsequently to be indicative of tuberculosis, and the Veteran does not argue that she was diagnosed with or manifested tuberculosis during active service.  The September 1977 separation examination report shows that a chest X-ray was normal.  The Veteran states that tuberculosis tests or screens were not conducted during service.  However, a May 1980 MTF treatment record, AF Form 2453, Tuberculosis and Detection and Control Data, notes that a tuberculosis skin test had last been performed in April 1977 and was negative.  Moreover, an April 1980 MTF record reflects that the Veteran had "neg[ative] tines [tests for tuberculosis] when on active duty." 

Because the lay and medical evidence shows that signs or symptoms of tuberculosis were not noted during service, service connection for active tuberculosis may not be established by way of chronicity during service or a continuity of symptomatology after service under the presumption for chronic diseases set forth in 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1338-39; Fountain, 27 Vet. App. at 263-64.

Service connection also is not warranted for tuberculosis that manifests to a compensable degree within three years of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence shows that the Veteran had positive skin tests from January 1980 to May 1980, but no active or inactive pulmonary tuberculosis at the time or subsequently.  For example, an April 1980 MTF record states that there was "no evidence of active T.B. [tuberculosis]."  Accordingly, the criteria for a compensable rating for active or inactive pulmonary tuberculosis under diagnostic codes (DC's) 6701 through 6731 were not satisfied during the initial three-year period following service separation.  See 38 C.F.R. § 4.97 (2015).  

The evidence further shows that the Veteran did not have at the time or in the initial three-year period adenitis (DC 7710), tuberculosis, miliary (DC 6311), tuberculosis, pleurisy, active or inactive (DC 6732), tuberculosis of the bones or joints (DC 5001), tuberculosis of the eye (DC 6010), tuberculosis of the kidney (DC 7505), tuberculosis, luposa (lupus vulgaris) (DC 7811), or other residuals or effects of tuberculosis.  Accordingly, compensable ratings under other diagnostic codes were not warranted for this three-year period.  See id; 38 C.F.R. §§ 4.71a, 4.79, 4.97, 4.115b, 4.118 (2015).  

A positive screening test for tuberculosis is not in itself a compensable disability under VA law.  See id.; see also, generally, Schedule for Rating Disabilities, 38 C.F.R. § Part IV; cf. 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicating that laboratory test results are not in and of themselves disabilities); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  

In sum, presumptive service connection for the positive tuberculosis skin test (PPD) under § 3.307(a)(3) is not warranted.  

Further, the Board finds that the Veteran's positive tuberculosis skin test is not related to any disease or injury incurred in or aggravated by active service.  The Veteran argues that she may have contracted it during service as a medic by performing mouth-to-mouth resuscitation on patients, one or more of who may have had the disease.  However, there is affirmative evidence of post-service exposure.  Specifically, an April 1980 MTF record reflects that the Veteran had a history of exposure to active tuberculosis about six months earlier, or around October 1979.  Thus, she was exposed more than a year and a half after separation from service to active tuberculosis.  Although the timeframe of "about 6 months ago" may not be exact, it clearly does not approximate the length of time that would be required for the exposure to occur during service, which was over two years prior to the date of this record, and thus strongly supports a finding that the exposure occurred after service.  

The April 1980 MTF record also notes that the Veteran "had what sounds like a [positive] test in [December] 1980," and that "prior to that test results were negative."  (The Board assumes that because this record is dated in April 1980, the reference to a December 1980 test was intended to mean December 1979.)  Thus, while it is within the realm of possibility that the Veteran's tuberculosis was contracted by performing mouth-to-mouth resuscitation during service, affirmative evidence indicates that the more likely cause was her known exposure to the active disease after service.  As this record is dated around the same time as the initial positive screening for tuberculosis, and as the Veteran had no reason to misrepresent her history of exposure, the Board finds this evidence especially credible and probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

The Veteran's later statements made in support of this claim for benefits have less probative weight with regard to her alleged in-service exposure as they are speculative in nature, do not mention or account for her post-service exposure to active tuberculosis, and necessarily reflect her bias in supporting a claim for benefits.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)); 38 C.F.R. § 3.102 (providing, in relevant part, that "reasonable doubt" is a "substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]") (emphasis added).  

Specifically, although mouth-to-mouth resuscitation in a hospital setting may somewhat increase the likelihood of tuberculosis exposure (although there is no indication that the Veteran performed mouth-to-mouth on a patient with tuberculosis), the fact that the Veteran had post-service exposure to active tuberculosis around October 1979, and shortly before the initial positive skin test, outweighs her contention that it may have been contracted during service.  See id.  The situation would be different if the Veteran had both known or likely in-service exposure and post-service exposure, which might trigger application of the benefit-of-the-doubt rule.  In this case, the preponderance of the evidence shows that her alleged in-service exposure is speculative at best, while she has known post-service exposure to active tuberculosis.  Thus, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Accordingly, the Board finds that the service incurrence element is not satisfied.  See Holton, 557 F.3d at 1366.  Therefore, service connection for the positive tuberculosis skin test and any residuals of it or of prophylactic treatment to prevent any active manifestations, including INH therapy and X-ray studies, is not established.  See id.; 38 C.F.R. § 3.303(a).

Because service connection for the positive tuberculosis skin test is not established, service connection for any claimed residuals including but not limited to the active disease, hepatitis, hyperthyroidism, small airway obstruction, or a kidney condition on a secondary basis is necessarily foreclosed.  See 38 C.F.R. § 3.310 (2015) (providing for service connection on a secondary basis).  

Nevertheless, the Board will address the Veteran's theories of service connection for the above-claimed disorders.  That is, and in the alternative, even if the evidence supported a relationship between the positive tuberculosis skin test and the Veteran's service, service connection would still not be warranted for any residuals. 

With regard to tuberculosis and hepatitis, the Veteran has not been diagnosed with either during the pendency of this claim.  In addition to the fact that the medical evidence of record shows that the Veteran has not been diagnosed with hepatitis or tuberculosis during the pendency of this claim, or indeed since the 1980 positive skin tests, the December 2012 VA examination reports and December 2013 and April 2014 VA expert opinions confirm that the Veteran has not had either disease during the pendency of this claim.  Although the Veteran has a medical background as an Army medic and thus may be competent to diagnose some medical conditions, the treating physicians, VA medical examiner, and VA epidemiologist who rendered the December 2013 and April 2014 opinions possess far greater expertise than the Veteran in the field of medicine.  Moreover, their assessments are objective and based on the clinical findings and medical history, while the Veteran has a bias in supporting a claim for benefits and her assertions are inconsistent with the voluminous treatment records in the file.  At most there have been positive laboratory findings potentially indicative of liver dysfunction.  Such findings have not led to a diagnosis of hepatitis, however.  Laboratory findings in and of themselves do not constitute disabilities for which service connection is available under VA law.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); see also 38 C.F.R. § 4.1; Allen, 7 Vet. App. at 448. 

Accordingly, as the preponderance of the evidence shows that the Veteran has not had tuberculosis or hepatitis during the pendency of this claim, service connection may not be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); accord Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Further, the preponderance of the evidence shows that the Veteran does not have hepatitis or liver damage as a result of INH therapy, and does not have a thyroid disorder due to X-ray studies.  In a July 2008 statement, the Veteran wrote that while on INH therapy, her hair started falling out, her skin and eyes turned yellow, and she had severe abdominal pain.  Due to this "severe reaction," the doctors discontinued the therapy, according to the statement.  She further wrote that "at that point they did a liver work up . . . and told [her] that [her] liver was severely compromised due to the INH."  She stated that because she could not take the preventative medication, she had to undergo yearly chest-rays.  She continued to experience low energy levels and stomach pain, according to her statement, and was prone to frequent colds and breathing problems.  She stated that she had yearly X-rays from 1980 to 2007, and that her "thyroid trouble," including multiple growths on both sides of her neck," could be caused by the X-ray studies, and that a treating clinician told her this.  In a September 2008 written statement, she reiterated that a VA doctor told her that her thyroid problem was more than likely caused by the X-ray studies. 

MTF records show that the Veteran was prescribed prophylactic INH therapy in April 1980.  In May 1980, the Veteran reported dizziness, nausea, vomiting, and slightly elevated temperature.  She was diagnosed with a viral syndrome.  

In July 1980, about three months after commencing INH therapy, she reported "hypoglycemic symptom" that she treated with chocolate, as reflected in an MTF record, and she was referred for a consultation with a dietician.  However, there was no mention of jaundice, liver issues, or abnormal laboratory findings.  Her hypoglycemic symptoms were not linked to the INH therapy.  It was noted in the dietician's consult that INH can cause B6 excretion, but that the Veteran believed she was taking a supplement.  It was recommended that the Veteran possibly increase her B6 intake in her diet. 

Another July 1980 MTF record reflects that the Veteran "look[s] well," and that her symptoms "as described do not co-incide [sic] [with] INH allergy."  It was noted that the Veteran was recently seen by a dietician (as discussed in the preceding paragraph) for diet instruction to ensure proper amino acid combinations.  It was recommended that the Veteran continue the INH therapy and change her dietary intake.  Again, there was no reference to jaundice, hair falling out, or abnormal laboratory findings. 

An MTF record dated July 22, 1980 states that the Veteran was feeling weak and sleepy.  A thyroid function test was advised. 

An MTF record dated August 14, 1980 states that the Veteran discontinued taking the INH therapy on July 23, 1980, which is a day after the record discussed in the preceding paragraph.  This record further quotes the Veteran as stating that since discontinuing the INH, "I have not had not had any [problems with] weakness or shaking.  I'm sure it was related to INH."  The treating clinician noted that the Veteran looked well.  The clinician stated that the Veteran "had an unusual adverse reaction to INH, but based on history would advise [discontinuing] INH."  The Veteran was to be seen for further evaluation, and if the physician felt that INH should be restarted, the Veteran was to contact "PMA."  Otherwise, it was advised that the Veteran undergo a chest X-ray in January and yearly thereafter. 

An MTF record dated August 18, 1980, several days after the preceding record, reflects that the Veteran was seen for a follow-up for laboratory work and a prescription refill.  It was noted that the Veteran was "improved [with] stoppage of [INH], and that the treating clinician believed she was "having INH psychosis."  

A March 1981 MTF record reflects that the Veteran reported feeling very weak.  It was noted that there was no jaundice.  It was also noted that the Veteran had been placed on INH therapy for three months but that she was losing hair and vomiting, so the INH was discontinued.  

A June 1983 MTF record reflects that the Veteran was seen to establish care with a new doctor.  It was noted that the Veteran's INH therapy was stopped due to hepatitis, and that chest X-rays were performed every 6 months.  

A November 1983 MTF record notes that the Veteran had a history of a positive PPD test and was unable to take INH due to hepatotoxicity.  However, the record does not indicate that the symptoms for which the Veteran was being seen at this time, namely fatigue and arthralgias, were considered related to the INH therapy or positive PPD.  Rather, they were attributed to possible anemia.  

A September 1988 MTF record reflects that the Veteran was being referred to the Internal Medical Clinic (IMC) for a consult due to a positive hepatitis B test.  In this regard, it was noted that the Veteran had reported abdominal pains.  The October 1988 MTF consultation record states that the Veteran had hepatitis B as a child without sequelae.  It was noted that she had a positive HBSAB in the past, which documented immunity to the disease.  It was also noted that she had a repeat hepatitic panel to evaluate her crampy abdominal pain, which showed that she had the core hepatitis B antibody, and thus was referred to the IMC for consultation.  She was diagnosed with "status post hepatitis B without serologic."  In other words, this record shows that the Veteran had a history of hepatitis B as a child, that she later had blood tests to assess whether she had hepatitis B due to abdominal pains, and that in fact she did not have hepatitis B but rather immunity to the disease.  

Another October 1988 MTF notation on the same date again states that there is evidence of hepatitis B immunity, and that the newly positive HBSAB test was of insignificance, noting that this can fluctuate.  It was further noted that the presence of a positive HBSAB documented immunity.  The treating clinician concluded that this was not the etiology of the Veteran's abdominal cramps or intermittent diarrhea.  It was suggested that irritable bowel syndrome (IBS) might be the cause. 

A January 1992 MTF record reflects that the Veteran reported feelings of fatigue, malaise, and intermittent heart palpitations.  A thyroid test was normal. 

A May 1996 treatment record reflects the Veteran's reported history of performing mouth-to-mouth resuscitation on a tuberculosis patient and diagnosed with a positive PPD in 1980.  It was noted that INH therapy caused jaundice and hair loss.  As discussed above, the evidence does not show that the Veteran performed mouth-to-mouth resuscitation on a tuberculosis patient during service, rather the Veteran merely speculates that this might be the case, and the MTF records in fact show that she did not have jaundice from the INH therapy.  

A December 1999 MTF record reflects ultrasound findings of hepatic enlargement of the liver.  The finding was considered "nonspecific."  It was noted that the most common etiology was fatty liver transformation.  Multiple etiologies included prior history of hepatitis, diabetes, steroid use, and excess alcohol intake.  The assessment was an enlarged liver with normal liver function test ("LFT").  It was also noted that the Veteran had a "history of hepatitis as a result of INH therapy."  However, this notation does not conform to the above treatment records, which show that she had hepatitis as a child with no sequelae, became immune to it, and had no liver problems due to the INH therapy.  Rather, this notation appears to be based solely on the Veteran's reported history.  

A December 2000 VA treatment record reflects a notation of "thyroid goiter."  

A July 2003 private treatment record reflects that the Veteran had been placed on thyroid medication (Synthroid).  It was noted that the Veteran provided a family history of a mother, brother, and aunt who all had goiters.  The Veteran was diagnosed with hyperthyroidism. 

VA treatment records dated in May 2007 and August 2007 reflect that a multinodular goiter (MNG) was detected incidentally in a magnetic resonance imaging (MRI) study of the cervical spine after the Veteran was involved in a motor vehicle accident.  A multinodular thyroid was diagnosed and a family history of thyroid disease with goiters in the Veteran's brother and mother.  She did not have symptoms of hypo- or hyperthyroidism.  Her fatigue was considered to be secondary to fibromyalgia. 

In August 2008, the Veteran underwent a total thyroidectomy at a private facility.  The diagnosis was a multinodular goiter involving both thyroid lobes.  

A November 2011 private treatment record reflects that the Veteran was referred to a pulmonologist, M. Younes, MD, for "evaluation of positive PPD."  In this regard, Dr. Younes stated that the Veteran was found to have a positive PPD since the 1970's.  She took INH prophylaxis but developed hepatitis from it.  It was noted that there was no history of active tuberculosis.  Doctor Younes listed a number of diagnosed conditions, but did not include hepatitis or tuberculosis among them.  Dr. Younes stated that the plan was to get a liver profile, and that the Veteran was reassured that there was no evidence of active tuberculosis. 

Laboratory tests results from the same facility where the Veteran was seen by Dr. Younes, and which were presumably ordered by this physician per the record discussed in the preceding paragraph, are as follows.  A November 2011 laboratory report reflects findings of an abnormal ALT/SGPT.  A December 2011 private laboratory results report shows that the Veteran's F-ACTIN was in the normal range at 7 units (with the normal range being 0 to 19), and that ranges above 31 indicated hepatitis.  Another private laboratory report on the same date reflects that the Veteran's hepatitis A total AB (antibody) and hepatitis B core total AB (antibody) were both positive, as well as hepatitis B surface AB (antibody).  The Board notes that the positive hepatitis A and hepatis B antibody (AB) findings appear consistent with the October 1988 MTF record reflecting that such results were indicative of immunity to hepatitis.  Notably, subsequent lists of diagnoses do not include hepatitis and the Veteran has never been diagnosed with hepatitis during the pendency of this claim or since active service in the voluminous treatment records in the file. 

In September 2012, the Veteran underwent a VA examination.  The examiner noted that although the Veteran had a positive TB test, she did not carry a diagnosis of active TB.  A chest x-ray revealed no active disease.  The examiner also indicated that there were no residual complications on account of a positive TB test.  The examiner concluded that the evidence on examination did not show any residuals of complications from that treatment.  In an addendum provided later that month, the examiner stated that pulmonary function testing revealed mild restrictive pattern, and the examiner indicated that this was consistent with obesity.

The December 2012 VA examination report reflects that the Veteran stated that in the last ten years she had experienced intermittent liver problems and had been advised that she had an enlarged or fatty liver.  According to the Veteran, she had liver enzyme elevations in response to statin therapy.  She stated that in 2007, she was diagnosed with a goiter of the thyroid.  The Veteran noted that she then started receiving treatment through private providers and underwent a thyroidectomy in 2008 without complications.  At present, she took Synthroid.  The examiner reported that in September 2012, the Veteran had a Quantiferon TB Gold test which was reported to be negative.  

Following the physical examination, the diagnoses were small airways obstruction, fatty liver disease, with no evidence of cirrhosis or scarring, euthyroid multinodular goiter, and hyperthyroidism.  The examiner stated that the Veteran did not have a current kidney or liver condition, and there was no evidence of a current or chronic viral hepatitis.  

The examiner also stated that per a negative finding on the Quantiferon tuberculosis Gold test, it was less likely than not that the Veteran had current latent tuberculosis.  The examiner stated that this test was a more specific tool for latent tuberculosis or tuberculosis disease than the tine or PPD test.  The examiner concluded that there was no evidence to support a current or past diagnosis of active tuberculosis, pulmonary or otherwise.  The examiner further opined that the Veteran's small airway obstruction was separate and unrelated to the history of positive TB skin test.  The examiner explained that a history of a positive tuberculosis skin test was not a risk or causal factor of small airway obstruction.  

The examiner further opined that it was less likely as not that the Veteran's fatty liver disease was a complication of INH therapy or annual chest x-rays.  According to the examiner, medical literature supported obesity and alcohol as most common causes of fatty liver disease.  

The examiner stated that she could not address the question of whether the Veteran's thyroid disorders were related to the INH therapy without resorting to speculation.  The examiner noted that because the pathology report associated with the Veteran's thyroidectomy was not available, there was no definitive diagnosis for the Veteran's thyroid condition which resulted in the thyroidectomy.  Thus, according to the examiner, to attempt to provide an opinion for the thyroid condition would be speculative.  

VAMC outpatient treatment records show that in January 2013, the Veteran underwent an ultrasound of the abdomen.  The ultrasound was interpreted as showing the following: (1) fatty liver, (2) status post cholecystectomy, and (3) no obvious kidney stones.  The kidneys were within normal limits.   

In the December 2013 medical expert opinion, the VA epidemiologist concluded that it was not at least as likely as not that the Veteran has any current residuals or complications of INH therapy or annual chest X-rays.  The opinion states that although the Veteran believed she suffered from hepatitis secondary to the INH therapy, there was no laboratory reports (liver function tests) provided or documented in the chart to support the diagnosis.  The physician noted that hepatotoxicity of INH is well established.  Asymptomatic low grade elevation of aminotransferases occurs in 10-20% of persons receiving INH.  However, the enzyme levels usually return to normal even with continued administration of the drug.  The incidence of clinical hepatitis occurred in only 0.1%-0.15% of 11,141 persons receiving INH.  The hepatitis resolved after discontinuation of the drug.  It did not cause chronic liver condition, kidney problems, or thyroid nodules.  

In other words, this opinion explains that although there may be temporary "hepatotoxicity" due to INH therapy, it generally does not develop into hepatitis or a chronic liver, kidney or thyroid condition, but instead resolves in almost all cases after discontinuance of INH therapy.

With regard to a thyroid disorder from X-ray studies, the epidemiologist stated in the December 2013 opinion that the average American is exposed to about 3mSV of radiation from natural sources in a year.  Smoking a pack of cigarettes a day exposed the smoker to an extra 53 mSV per year.  A single chest X-ray exposed the patient to about 0.1 mSV, which is about the radiation dose people are exposed to naturally over the course of about 10 days.  Hence, the harm of annual chest X-ray was considered negligible. 

With regard to the positive hepatitis A and B antibodies reflected in the November 2011 and December 2011 private laboratory studies, the December 2013 VA expert opinion concludes that positive serology of Hepatitis A and Hepatitis B is not due to the INH therapy.  Specifically, the epidemiologist explained that Hepatitis A and Hepatitis B are infections caused by viral agents, not medicine.  The epidemiologist noted that the Veteran tested positive for Hepatitis A total antibody, Hepatitis B core total antibody, Hepatitis B surface antibody, and negative for Hepatitis B surface antigen and Hepatitis C antibody on December 6, 2011.  However, the opinion explains that "positive Hepatitis A antibody is indicative of natural infection or Hepatitis A vaccination in the past and the person is immune to Hepatitis A infection [sic]."  Hepatitis A never causes chronic infection, according to this opinion.  The serology results of Hepatitis B indicated resolved infection.  The Board notes that these findings are consistent with the October 1988 MTF record reflecting that the Veteran had developed immunity to hepatitis B, and that the positive AB testing was not indicative of hepatitis.  They are also consistent with the fact that the Veteran was not diagnosed with hepatitis A after the 2011 laboratory testing was positive for hepatitis A AB. 

In the April 2014 addendum opinion, the epidemiologist who rendered the December 2013 opinion noted that this physician was asked to evaluate the validity of the Veteran's claim that her diagnosed small airway obstruction, fatty liver disease, euthyroid multinodular goiter, and hypothyroidism were a direct result of INH therapy and/or annual chest x-rays, and address each of the foregoing diagnoses separately.  The physician noted that the Veteran's letters, her medical record, other information the Veteran provided, and relevant medical literature were "carefully reviewed."  The epidemiologist observed that most of the literature provided by the Veteran was written for laypersons by laypersons or organizations with little credibility.  

The April 2014 opinion again notes that was no evidence in the record that the Veteran had INH induced hepatitis, and that the Veteran had been advised to discontinue INH because a provider thought she was having INH psychosis.  The opinion observes that although GOT was monitored monthly, none of the laboratory reports of 1980 were attached in the chart and the liver function result was documented only in one follow up visit.  The epidemiologist stated that it is a common practice to document abnormal laboratory results in the note if they were significant enough to change management.  Lack of such documentation suggested that they were normal, according to the epidemiologist.  The opinion further states that INH is metabolized as fast as in 40 minutes by the liver and even in a slow metabolizing individual like the elderly, it is eliminated in 4 hours.  In three days, 99.99% of the drug is eliminated.  It could be concluded that there was no residual in her body immediately after she discontinued INH.  The physician also stated that the literature on its use does not indicate that INH can cause small airway obstruction, fatty liver disease, goiter, or hypothyroidism.  With regard to a thyroid disorder and chest X-rays, the physician noted that the Veteran was exposed to radiation 3% more annually than those who had no chest x-ray, and that the harm of an annual single chest x-ray was negligible. 

With regard to small airway obstruction, the April 2014 opinion states that it is very unlikely that small airway obstruction is caused by the INH therapy or annual chest X-rays.  Small airway obstruction is an anatomical term, not a diagnosis, according to the opinion.  The epidemiologist explained that both asthma and COPD have physiological and anatomical small airway obstruction, and that INH and/or radiation cause neither of the diseases.  

With regard to fatty liver disease, the April 2014 opinion concludes that it is very unlikely that fatty liver disease is caused by the INH therapy or annual chest x-rays.  Fatty liver disease is also known as nonalcoholic fatty liver disease (NAFLD), according to the epidemiologist.  It is strongly associated with obesity.  In obese patients whose BMI was >35, the frequency of NAFLD is as high as 90%.  The opinion notes that the Veteran's BMI was 38 in 2007, and that she also had three additional risk factors for NAFLD, i.e., hyperlipidemia, hypertension, and elevated blood sugars.  NAFLD is now recognized as the hepatic component of the metabolic syndrome, which includes obesity, hyperlipidemia, hypertension, and glucose intolerance, as stated by the epidemiologist.  The opinion concludes that the Veteran's fatty liver was most likely a manifestation of the underlying metabolic syndrome. 

With regard to the euthyroid multinodular goiter and hypothyroidism, the opinion concludes that it was very unlikely that euthyroid multinodular goiter and hypothyroidism were caused by the INH therapy or annual chest x-rays, as the dose of radiation the Veteran received through annual chest x-rays was negligible. 

The epidemiologist again noted that multiple tests indicated the Veteran was immune to hepatitis A, and observed that this was consistent with her report that she had the vaccine in 1997, and that she had resolved hepatitis B.  The Veteran did not have viral hepatitis or INH-induced hepatitis.  

Finally, the April 2014 VA expert opinion notes that the Veteran claimed she is still suffering from various conditions such as bruising, fatigue, joint pain, memory problems, abdominal pain, and blurry vision, after she stopped taking INH thirty-four years ago.  The epidemiologist stated that none of these symptoms could be related to INH as the drug was eliminated from the Veteran's body within a few days after it was discontinued. 

The December 2012 VA examiner's opinions and the December 2013 and April 2014 VA epidemiologist's opinions carry more weight than the Veteran's statements and the treatise evidence submitted by her.  The VA medical opinions represent objective findings by medical professionals who possess far greater expertise than the Veteran in the field of medicine, are supported by thorough explanations that are consistent with and based on the evidence of record, and are specific to the Veteran's medical history and the facts of the case.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

With regard to the treatise evidence submitted by the Veteran, the benefit-of-the-doubt rule applies to assessments of scientific evidence or theories.  See Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Thus, while the Board may consider the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record, it cannot demand a level of acceptance greater than the level of proof required by the benefit-of-the-doubt rule.  Id.; see 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  At the same time, medical evidence that is speculative, general or inconclusive in nature has little probative value.  Cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, treatise evidence generally provides little support for a claim unless it is accompanied by a medical opinion which favorably applies the principles of the article to the specific facts of the case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical articles or treatise evidence, standing alone, can provide support if they discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In this case, the conclusions of the December 2012 VA examiner and the VA epidemiologist outweigh the treatise evidence to the extent it may otherwise support the claim, as they are specific to the facts of this case.  Indeed, the VA epidemiologist reviewed the literature submitted by the Veteran and found that it generally lacked credibility as a reliable source, and that based on the epidemiologist's own expertise and review of medical literature deemed more reliable in this physician's own more informed estimate, the Veteran did not have any residuals of the INH therapy or chest X-rays.  Thus, the benefit-of-the-doubt rule does not apply, as the preponderance of the evidence weighs against the treatise evidence to the extent it may provide support for the claim.  

Moreover, because the Veteran does not actually have hepatitis or liver damage as a result of the INH therapy, but rather has hepatitis immunity as well as fatty liver disease due to other causes (as shown by the VA medical opinion and December 1999 ultrasound report), the treatise evidence cannot not support her claim based on the specific facts of this case, even if it otherwise may provide general support for hepatitis being caused by INH therapy.    

The Board also notes that the Veteran provided a family history of thyroid disorders and goiters in her brother, mother, and aunt.  Although her own thyroid disorder was not characterized as hereditary by any medical professionals, and the Board may not make its own independent medical determination in this regard, this evidence at least indicates as a matter of simple logic that thyroid disorders and associated goiters can occur in those who have not undergone yearly chest x-rays.  In any event, as found by the VA epidemiologist, the Veteran's x-ray exposure was negligible and not the cause of her thyroid disorder.  

With respect to the Veteran's contention that a doctor told her that her thyroid disorder was likely caused by the period chest x-rays, this statement has little probative value as it is not supported by any explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, it does not constitute direct medical evidence, but rather reflects the Veteran's own recall of what a physician purportedly told her, filtered through her own sensibilities and biases in supporting the claim, assuming this statement to be credible in the first place.  Its probative value must be discounted on this ground as well.  Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board places more weight on the specific findings of the VA epidemiologist who found that the Veteran's x-ray exposure was negligible and thus was less likely than not the cause of her thyroid condition.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board also finds that the Veteran's statements asserting that she developed hepatitis, liver function abnormalities detected in laboratory studies, or symptoms such as jaundice during or shortly following INH therapy are not credible.  The MTF records dated from April 1980 to August 1980 show that the Veteran discontinued the INH therapy because she was feeling shaky, weak, and nauseous, and reported "hypoglycemic" episodes, although it was found that these symptoms were not consistent with an INH reaction.  There was no mention of jaundice, hair falling out, liver problems, abnormal laboratory findings, or hepatitis.  Rather, a treating clinician indicated that the INH was discontinued due to psychosis. 

The Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d, 1331, 1336-37 (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  However, the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37.  

In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) ("the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur.  See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803(7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (observing that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  In making this determination, the Board must consider whether it is competent to find that a claimed medical issue would ordinarily have been recorded without supporting medical evidence.  Buczynski, 24 Vet. App. at 224; Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

In this case, the VA epidemiologist stated in the April 2014 addendum opinion that it is common practice to document abnormal laboratory results in the note if they were significant enough to change management.  Lack of such documentation suggested that they were normal, according to the epidemiologist.  Thus, the absence of mention of abnormal laboratory findings in the treatment records contemporaneous with the INH therapy and the Veteran's reported symptoms weighs against the credibility of the Veteran's assertions that she had abnormal liver function tests at this time.  See Fountain, 27 Vet. App. at 272; Buchanan, 451 F.3d at 1336-37. 

Moreover, there is not merely an absence of evidence.  Rather, the contemporaneous records show that the Veteran neither reported, nor was observed to have, jaundice.  Rather, she reported shaking, weakness, and nausea, which was initially diagnosed as a viral syndrome or attributed to B6 deficiency, and was never attributed to her INH therapy.  Rather, these symptoms were found to be inconsistent with an INH reaction.  Indeed, she was otherwise observed to appear well.  The INH therapy was discontinued it seems out of caution and due to a possible INH-induced "psychosis," which has no apparent relationship with hepatitis or jaundice.  Even in the March 1981 MTF record, which is dated about eight months after the Veteran stopped taking INH therapy in July 1980, it was noted that INH therapy was discontinued due to vomiting and hair loss, without mention of abnormal liver function tests, hepatitis, or jaundice.  Although it was noted that the Veteran did have jaundice at the time of this record, this alone does not support a past history of jaundice associated with the INH therapy. 

Although subsequent treatment records dated in June 1983 and forward state that the Veteran had had hepatitis as a result of INH therapy, there is no indication that this represented an independent clinical finding or that it was based on a review of the Veteran's medical records.  Rather, such notations appear to be solely based on the Veteran's reported history.  A bare transcription of history reported by the claimant, unenhanced by additional comment by the medical professional relating that history, is not competent or probative medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, these later notations by treating providers of a history of hepatitis caused by INH therapy do not alter the Board's conclusion that this history is not credible, for the reasons explained above. 

Indeed, these medical histories fail to note, as did the Veteran in relating them, that she in fact had hepatitis as a child without "sequelae," as reflected in the October 1988 MTF records.  This inconsistency further detracts from the credibility of the Veteran's statements and the notations of a history of hepatitis due to INH. 

Finally, even if the Veteran did have jaundice or other symptoms or clinical findings associated with hepatitis or hepatotoxicity during, following, or as a result of the INH therapy, the VA medical expert opinions show that it would not have been chronic, but would have resolved shortly after discontinuing the medication.  

In sum, the preponderance of the evidence shows that the Veteran does not have hepatitis, fatty liver disease or other liver abnormalities, a thyroid disorder, obstructive airway disease, a kidney condition, or other medical conditions due to the positive tuberculosis skin test, INH therapy, or X-ray studies.  Further, as already found by the Board, the Veteran has not had hepatitis or tuberculosis during the pendency of this claim, and the preponderance of the evidence shows that her fatty liver disease is more likely caused or aggravated by factors other than hepatitis or INH therapy.  The evidence shows that the latter did not cause or aggravate a liver condition.  

The Board also reiterates its finding that in the alternative, the Veteran's positive tuberculosis skin tests are not service connected, and she does not have tuberculosis or positive TB tests related to any in-service disease, injury, or event, for the reasons discussed above.  Thus, any disorder or symptoms claimed to be caused or aggravated by the positive PPD test and subsequent treatment cannot be service-connected as a matter of law on such basis.  See 38 C.F.R. § 3.310.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of a positive tuberculosis skin test and prophylactic INH treatment and X-ray monitoring is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a positive tuberculosis skin test, including active tuberculosis, hepatitis claimed as a result of prophylactic treatment with Isoniazid (INH), fatty liver disease claimed as a result of INH treatment and hepatitis, hyperthyroidism and associated euthyroid multinodular goiters claimed as a result of periodic chest X-rays, small airway obstruction, and a kidney condition, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


